This was a case of collision. The libel was filed by the owners of schooner A. Y. Bedell, which was sunk by the steamer in the Chesapeake bay, near the mouth of the Rappahannock river, about midnight on the 7th of July, 1859. The schooner was bound from New York to Alexandria. The steamer ■was bound from Baltimore to Norfolk, and heading due south. The schooner was running nearly north, close hauled. The weather was calm; stars were visible in the sky, -and each of the vessels could see the other when a half or a quarter of a mile apart, so as to distinguish the character of the objects and the direction of their apparent courses. The vessels had neared each other :to within a few yards, when it was discovered that they were coming in contact, and .each called out to the other to get out of ■the way. Each vessel attempted to change its course, but, after a few minutes’ fright and hopeless outcry on board of both, they came together about end to end, and the schooner was instantly sunk. The claimants insisted that the schooner was in fault in carrying no light, and a good deal of testimony was taken on both sides as to the various manoeuvres of the two vessels, each claiming that the other was not skilfully navigated.
HELD
BY THE COURT;
That it is needless to attempt to ascertain and adjust the reliable evidence gatherable out of the hurried and indefinite observations and impressions of the witnesses as to which vessel was most skilfully navigated; because, in the opinion of the court, that whole matter was definitely determined as a principle of law as soon as the schooner was discerned from on board the steamer. The testimony had no further agency to fulfil in the case in respect to the rights and responsibilities of the parties, after it had clearly designated that a- steam and sailing vessel were exposed to a mutual meeting in the night, approaching head and head in close collateral lines, if not actually on a coincident one.
That, as Judge Grier remarks, 2 Wall. Sr. 273, [The Delaware v. The Osprey, Case No. 3,763,]—no reliable evidence exists in the books that the law requires sailing vessels navigating the high seas at night to carry-signal lights,—9 N. Y. Leg. Obs. 232, 1 Spr. 160, [Jones v. The Hanover, Case No. 7,466; Lenox v. Winisimmet Co., Id. 8,248,] Pars. Mar. Law 192, note 3.
That in this condition of the law it cannot be pronounced that the schooner in this instance was guilty of an illegal act, or dereliction of maritime duty in not displaying lights conspicuously at the time.' Besides, the evidence is equivocal as to the fact.
That a gross irregularity, and not being dearly explained, constituting a marked fault, was committed by the steamer in continuing to come upon the schooner without stopping, or even easing her engine for a distance of half or quarter of a mile, and during that period it is not proved that any efficient act was done by the steamer for their common protection and safety.
That the actual offence and dangerous fault of the steamer was the disobedience of the plain and peremptory mandates of the law, emphatically dedared to managers of steamers who are meeting with sailing vessels, that “the steamer shall keep out of the way of the sailing ship.” The corpus delicti of the Potomac on this occasion was a disobedience of that plain .rule. She had ample time' and dfearing ability to fulfil it by stopping her movement until .the danger would cease or be safely avoided; and because the steamer did not faithfully execute that duty directly charged upon- her, the interdicted offence has .been perpetrated, and she must .pay the penalty pronounced by the law, with out regard to the mistakes or ignorance under which her officers or crew may have acted.-
Decree for libelant.